OFFICE   OF THE   ATTORNEY      GENERAL    OF TEXAS
                                   AUSTIN




~a7 0.                 teor or whether another deotlon wt              ba
C8llOd ",2h~.o            or Bel*eti~ two truato*r.
                                             ,_
             The 8ktate8 relati~  to the dhm        of twteea             for
e-                          do to
           la h o o ldir tr ir  set rpaatfiorll7      makmpre~%sien     for
r uo h l            a8 tbr one JOP outlined. ArZirlrilt46,
           rftuatlor,                                                 at46 aad
;: .:   ‘.

             Eoa. I. L. Ednrdo, &VT11 4, 19959,
                                              ?a#. t


             e?cIIaa,
                   n*ttoo&Civil St8tuk0, low, as ondbd.                              Artiole    tota,
             BllloedCivil Bt8tut.0,pawldu u ?01lmo:
                          “The jworiolono of this            tltlo rhall ap@y to all
                   olrotloao   hold in this 8tat*,            lroopt u othorwloopro-
                   ridod h.nla.m
                          Art1010 m58, Revl8.dCiVll st8tuto0,                  reabo as followor
                          ,At en7 l l8OtlOn.ii tbeXW bo an lq\nl DPnrbW Of
                   tOtu    i31tw1 to two or more poroono ror tho 8880 ottfoe,
                   e x o o plxaoutivm
                             t         ottloeras protided In the Gomtltotion,
                   and no ano oleotod tbento,     the ofilorr to whom tbo ra-
                   turns are nde @hall 4oelmn luoh lleotlonvmld 80 ts
                   ouoh otiloo oati, 8ad oh811 imdistol7 order urother
                   lleotlonto till                        lh8ll br glrmn,
                                   oeoh offlor 8nd no tio e
                   and luoh othu llmtlon ohall ba hold ln thm I-
                   awnor 80 thr ~oml     llootloa.8
                        In the east ot sohan vs. Telfer, 94 S. 0;. (2) SH, the
             CO&    Said th8t mthO lhOtiOA O? #UOh tX%StM i8, Of OOUrW, UW
             doubtedl~   oontrolledby thm prorlrloorof Article82945, t745 and
             t945a, in 811 nttoro    and thing8 oonrod by tho prorioiono ef
             nail Artioloo.But 18 1s manifest,      vo thlak, th8t in all other
             rttero    not sotwed  b7 uld Artloloo,    tho pro~loion~of thd
             Terra112lootlonLav would 8pp17..
                      80 8re of the opinion, thorWon, that Artfob ESH till
             ooatrol La thie aMtaaor. X8 Vi- OfthO tilt027       ?O~T%;BO
             Of th8t Artibie,01DeOf tbr OUdid8teO WhO ?@OeiV~d it!
             oouldnot naur7                 tbo protiolono   thereo? br   ofruin           to ritharrr
             and l87w        th8t he did 80 irkf8TOr           Of   tho other tv0 OWdfd8t.O~
             uoh of vho~ reultod     tbo lamo n-or  of mt68.    xt lo qulto
             pooolblo th8t  wao OS thooorho mtd ~$0~ the Vfthdr8~         .8df&8tO
             mlat   rlrh to rota tar tho fourth ran who noeirod 81 rote& 7ur-
             thormon,   the dut7 being .nJoimd upon the otfioor   to wbcm the
             ntumo       8?@ aado to          deolue   08eh .bOtfOa     void   aad     Orier U&&U,
             now wdldatoo           tight      enter tiho ilo3.4on& bo l18otd over ow or
             8U.   Of   the 08ndibtU            8t tk first itUttU.
             our 8unu to four Quaotlolk,  tkonton    lo th8t   8 new
d&lo+        rhotillbo oallod ror the purporo or 8oieot4     the tm
trlAot.00.



                                           Touro Tory   truly

                                       ATlumm? QZNNRAL O? TEXAS


                                                   Olum Il.Lomfo
                                                          Arol8tmt
ORLIN

 APPROVXD

   b-+-L&-
 ATTORNitT   ORNARN.   07   T-6